DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                  REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-9, drawn to an oral care fabrication system.
Group II, claim(s) 10-13, drawn to a first method for forming a toothbrush body.Group III, claim(s) 14-20, drawn to a second method for forming a toothbrush body.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

a cluster of process stations arranged around a central area therebetween; 
a robot having an articulated robotic arm located in the central area between the process stations, 
the robotic arm being segmented and having a plurality of rotational joints, 
the robotic arm being operable to access each of the process stations; 
a grasping tool disposed on a distal end of the robotic arm, 
the tool configured to releasably engage and transport a plurality of oral care implement bodies between the process stations; 
a programmable controller operably coupled to the robot, the controller controlling movement, orientation, and position of the robotic arm; 
a first one of the process stations being a first injection molding machine operable to form oral care implement skeletons from a first material comprising plastic; 
a second one of the process stations being a second injection molding machine which overmolds a second material onto the first material to form oral care implement overmolded bodies; and 
a third one of the process stations being a cooling machine which cools the skeletons from the first injection molding machine prior to overmolding the second material; 
wherein the robotic arm is operable to transfer skeletons from the first injection molding machine to the cooling machine, retrieve cooled skeletons from the cooling machine, and transfer the cooled skeletons to the second injection molding machine for 
These technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Xu Qiuping (CN-103,660,126, hereinafter Qiuping)
Qiuping teaches the following:
([0068] & [0069]) teaches that depicted in the figure 1 is a molding injection molding machine, and 2 is an overmolding injection molding machine and 3 is a transfer mechanism.
([0068] & [0069]) teaches that depicted in the figure 1 is a molding injection molding machine, and 2 is an overmolding injection molding machine and 3 is a transfer mechanism.
([0075]) teaches that the transfer mechanism 3 includes a mechanical arm 32 (a six-axis multi-joint robot is currently used in this case) and a grasping device 31.
 ([0075]) teaches that one end of the mechanical arm 32 is fixedly connected to the molding injection molding machine 1 and the overmolding injection molding machine. 2 and the other end connected to the grabbing device 31;
([0076]) teaches the grasping device includes a pair of suction cup assemblies.
([0114]) teaches driving the gripping device 31 by the mechanical arm 32 to move to the outside of the overmolding injection molding machine 2, and turn on the overmolding injection molding machine 2; Noting, ([0096] - [0117]) teach the entire sequence of events, with examples found at ([0116], [0117] and [0119]) of driving the gripping device to other station within the process. 
It is understood that that ([0125]) teaches because in this case, it can complete all the processing steps with only a single robotic arm. Noting a series of benefits the robotic arm provides are also listed. As such, it is understood that a robot is not capable of performing processes with instructions and programming. Consequently, the disclosure of a controller, chip, or microprocessor programmed to synchronize and harmonize the movements, flow and order associated with the fabrication process ([0096] - [0117]) is disclosed. 
& i.) ([0009]) teaches that the technical solution of the present invention is: the toothbrush includes a body, the body includes a head and a handle; the processing system includes a molding injection molding machine and an overmolding injection molding machine
([0016]) teaches that the processing system also includes a cooling mechanism. The cooling mechanism includes at least two cooling molds ([0021]) teaches , Injection molding: injection molding the body of two groups of toothbrushes through a molding injection machine; ([0028]) teaches cooling the body after injection molding, which is followed by ([0035]) which teaches the overmolding step. 
([0114]) teaches driving the gripping device 31 by the mechanical arm 32 to move to the outside of the overmolding injection molding machine 2, and turn on the overmolding injection molding machine 2;
Group I & Group III lack unity of invention because even though the inventions of these groups require the same technical features found above in the comparison of Groups I & II, 

Group II & Group III lack unity of invention because even though the inventions of these groups require the same technical features found above in the comparison of Groups I & II , these technical features are not a special technical feature as it does not make a contribution over the prior art in view of Qiuping, as demonstrated above. 
A telephone call was made to Todd Klein (215-735-9302) on 4-12-2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
                                                                  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 730 AM-530 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.

/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741